DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings: Drawing objections of previous office action are withdrawn in view of amendments.  However, Fig 2 is objected in this rejection and appropriate correction is required.
Claim Objections: Claim objections of pervious office action have been withdrawn.
Applicant’s arguments with respect to Claims 1, 3-7, 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the independent claims 

Drawings

 Drawings are objected for the following reasons
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  1)  Fig 2 is objected for not showing the method steps 2) a sensor module coil adapted to be electromagnetically coupled to a transmission coil as claimed in claim 3 is not shown.   
 Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “a sensor having a sensor module coil adapted to be electromagnetically coupled to a transmission coil….” In lines 2 and 3. However, it is not clear to examiner is it the same sensor module as claimed in claim 1 or different sensor module.  Hence, claim 3 is rejected under indefiniteness.  Examiner suggests to amend the claim 3 limitation “a sensor having a sensor module coil”  with  “[[a sensor having a]] the sensor module coil…”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0048937 A1 by Wang et al (Wang). 

Referring to the claim 1 Wang teaches,  An electronic device  (Fig 2 item 22 NFC reader circuit) for identifying a Light Emitting Diode (LED) driver (Fig 2 item 17 LED driver) which is a switched mode power supply (See abstract), comprising: 

    PNG
    media_image1.png
    637
    428
    media_image1.png
    Greyscale

an interface (See Fig 2 the interface between item 20 and 24) adapted to be coupled to a high frequency power commutation component (Fig 2 item 24 an RFID or NFC antenna paragraphs [0110] to [0112] which is a high frequency switched power inductor (See paragraph [0053] item 64 inductor/transformer) of the switched mode power supply (See the item 10 the lighting system having the switch mode power supply with the inductor 42 connected to 44 secondary), for sensing high frequency components of the high frequency power commutation of the switched mode power supply in driving a  LED. (See paragraphs [0116]).
However, Wang teaches in another embodiment “wherein said interface comprises a sensor (Fig 2 and paragraphs [0110], [0111]), wherein the interface is adapted to be couple to a secondary side (item 42, 66) power inductor of the switch mode power supply which comprises a transformer (Fig 4 item 64 transformer) with a primary side (items 64a) and the secondary side (item 64b); 

    PNG
    media_image2.png
    703
    464
    media_image2.png
    Greyscale

a processing circuit, for extracting characteristics of the high frequency components” (see paragraph [0115]- [0116] where Wang teaches how the RFID or NFC operates through processing unit)
(See Fig 4 or 5 where item 60 electromagnetic filter is provided paragraph [0121]); 
a database which stores a mapping between identifications of LED drivers which are switched mode power supply and said characteristics of the high frequency components of the high frequency power commutations of a respective switched mode power supply in driving the LED (See Wang teaches in in another embodiments  Fig 2 paragraphs [0110-0111] and [0116]  where LED driver 17,  NFC antenna 24 of sensor , the power receiver coil 44 and transmitting antenna 26 all work in coordination with each other with the help of switch mode power supply) ; and 
a controller  for looking up an identification of LED driver with a characteristic of the high frequency components of the high frequency power commutation in driving the LED corresponding to the extracted characteristics of the high frequency components of the high frequency power commutations in driving the LED, according to the stored mapping.  (See Fig 13 and paragraphs [0148] to [0154] teaches a controller for looking up driver and communicate the data and recording and monitoring from the memory with the help of stored mapping).
Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate various embodiments of the Wang in to one single component and there by forming a wireless power transmitter (See abstract and claim 1).

Referring to claim 3 modified reference of Wang teaches the device as claimed in claim 1, wherein the interface (See Fig 4 the interface between item 64 and 66) comprises a sensor having a sensor module coil adapted to be electromagnetically coupled to a transmission coil (item 44 power transmission coil paragraph [0121] -[0123]) connected across the secondary side inductor of the switched mode power supply (See Fig  4, 5 and paragraph [0124], and [0125]).

Referring to the claim 7 modified reference of Wang teaches the device as claimed in claim 1, Wang further teaches in another embodiment wherein the database stores identifications of each LED driver at different drive settings to corresponding characteristics of the high frequency power commutations (See Wang paragraphs [0151] [0154] and [0155]).

Referring to the claim 10 modified reference of Wang teaches the device as claimed in claim 1, Wang further teaches wherein the interface comprises a wireless transmitter for transmitting the extracted characteristics wirelessly to the controller.  (See Fig 4  item 64 transformer primary 42 acts as wireless power transmitter and 44 acts as power receiver coil and acts as a wireless transmitting see paragraphs [0122] and [0125]).
 
Referring to the claim 11 modified reference of Wang teaches, A lighting device (Fig 1 item 10 lighting unit paragraph [0089]) comprising: a luminaire (item 16 light source arrangement); a sensing module (item 12a or 12b sensor module) for reader circuit 22 NFC paragraph [0090]), the sensing module comprising the device as claimed in claim 1 (See details of claim 1 as taught by Wang).  

Referring to the claim 12 Wang Fig 2-5 teaches “A method for identifying a Light Emitting Diode (LED) driver (Fig 2 item 17 driver, paragraph [0110]) which is a switched mode power supply (Fig 2 item 17 paragraph [0111].)  

wherein an interface (Fig 2 item 22 and 24 is the interface paragraph [0110]) is coupled to the switched mode power supply and the switched mode power supply comprises a high frequency power commutation component (paragraphs [0112] to[0116]), which is a high frequency switched power inductor (See paragraph [0112]), the method comprising: sensing, via the interface, high frequency components of the high frequency power commutation of the switched mode power supply in driving a  LED by a sensor having a sensor module coil  (item 24 external sensor) adapted to be electromagnetically coupled to the inductor  (item 44) which is a high frequency switched power inductor (See paragraph  [00113]), wherein the interface is adapted to be coupled to a secondary side power inductor of the switch mode power supply which comprises a transformer with a primary side (Fig 4 item 42 paragraph [0122]) and the secondary side(Fig 4 item  44 and paragraph [0122]); 

See paragraph [0122]–[0125]); 

obtaining an identification of the LED driver based on the extracted characteristics of the high frequency components of the high frequency power commutations in driving the LED using a stored mapping between identifications of LED drivers which are switched mode power supply (See Wang teaches in in another embodiments  Fig 2 paragraphs [0110-0111] and [0116]  where LED driver 17,  NFC antenna 24 of sensor , the power receiver coil 44 and transmitting antenna 26 all work in coordination with each other with the help of switch mode power supply) and said characteristics of the high frequency components of the high frequency power commutations in driving the LED of a respective switched mode power supply  (See Fig 13 and paragraphs [0148] to [0154] teaches a controller for looking up driver and communicate the data and recording and monitoring from the memory with the help of stored mapping).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate various embodiments of the Wang in to one single component and there by forming a wireless power transmitter (See abstract and claim 1).

Claims 4-6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang's reference as applied to claim 1 above, and further in view of  US2014/0253032 A1 by Bruwer et al (Bruwer).

Referring to claim 4 modified reference of Wang teaches the device as claimed in claim 1 but Wang is silent on wherein the processing circuit is adapted to measure from the sensor module coil, as said characteristics, a switching frequency, a duty cycle and an amplitude of the high frequency power commutation, wherein said amplitude of the high frequency power commutation comprises: a voltage reflected from the input voltage on the primary side; and/or an output voltage on the secondary side.   

However,  Bruwer teaches wherein the processing circuit is adapted to measure from the sensor module coil, as said characteristics, a switching frequency, a duty cycle and an amplitude of the high frequency power commutation (see Fig 2 and paragraph [0112] where Bruwer teaches realizing a switching PWM duty cycle and other characteristics), wherein said amplitude of the high frequency power commutation comprises: a voltage reflected from the input voltage on the primary side; and/or an output voltage on the secondary side, (see paragraphs[0077] to [0079] and [0112] where Bruwer teaches the power communications and paragraph [0031] explains the no load condition switch off mode or standby mode).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate sensor module coil characteristics Bruwer in to the Wang’s lighting device by in order to operate the lighting device power efficiently (See paragraph [0031] of Bruwer).

Referring to claim 5 Wang reference as modified by Bruwer teaches the device as claimed in claim 4, Bruwer further teaches Bruwer further teaches wherein the controller (Fig 2 item 1 controller) is adapted to derive from the identification a second set of pre-stored information comprising at least one of: a transformer ratio and an inductance, of the transformer; an efficiency of the switched mode power supply; and a compensation factor for compensating for the presence of the transmission coil in the switched mode power supply (See paragraph [0112] where Bruwer teaches isolation transformer and communication between the primary and second coils through switch mode power supply via switch mode power supply via switch 4 and how the voltage depends on the transformer turns ratio and communication and in a broadest reasonable paragraphs [0055] teaches capacitive sensing). 

Referring to claim 6 Wang reference as modified by Bruwer teaches the device as claimed in claim 5, Bruwer further teaches wherein the controller (Fig 2 item 1 controller with capacitive sensing paragraph [0112]) is adapted to calculate a third set of information comprising at least one of: an input voltage into the switched mode power supply; a LED forward voltage; an output current; and an output power (See paragraph [0112] where Bruwer teaches output voltage from the rectified voltage storage from a capacitor Fig 2 capacitor on secondary side).
Referring to the claim 13 modified reference of Wang teaches the method as claimed in claim 12, Wang teaches wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply, and  But Wang is silent on the method comprises measuring a switching frequency, duty cycle and amplitude of the high frequency power commutation, wherein the method further comprises deriving a switched mode power supply output current and/or a switched mode power supply output power.  
However, Burwer further teaches the method step wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply, and the method comprises measuring a switching frequency, duty cycle and amplitude of the high frequency power commutation (see Fig 2 and paragraph [0112] where Bruwer teaches realizing a switching PWM duty cycle and other characteristics), wherein the method further comprises deriving a switched mode power supply output current and/or a switched mode power supply output power, (see paragraphs [0079] and [0112] where Bruwer teaches the power communications and paragraph [0031] explains the no load condition switch off mode or standby mode).

Hence, it would have been obvious to a person with ordinary skill in the art before the filing date of the instant application to incorporate sensor module coil characteristics teaching of Bruwer in to the Wang’s lighting device by in order to operate the lighting device power efficiently (See paragraph [0031] of Bruwer).

Referring to the claim 14 modified reference of Wang teaches the method as claimed in claim 12, But Wagner is silent on wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply power, and the method comprises measuring one or more resonant frequencies of the switching noise which follows a switching transition of the switched mode power supply.   
Bruwer further teaches the method step wherein the sensing is based on a voltage on a secondary side inductor of the switched mode power supply power, and the method comprises measuring one or more resonant frequencies of the switching noise which follows a switching transition of the switched mode power supply (See paragraph [0021] and abstract where Bruwer teaches noise immunity enhancement of SMPS through capacitive sensing).
Hence, it would have been obvious to an ordinary skill in the art before the effective filing date of the instant application, to incorporate the tuning concepts of noise filters of pi filter/matching circuit in to the Bruwer’s system in order to reduce the frequency noises for effective communications (See paragraph Hariharan paragraph [0037]).
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruwer reference as applied to claim 1 above, and further in view of US2014/0139107 A1 by Hariharan

Referring to the claim 9 modified reference of Wang teaches the device as claimed in claim 1, Wang teaches wherein the sensor comprises the sensor module coil but Wang is silent on a matching network which are tunable for finding one or more resonant frequencies of the switching noise. 
However, Hariharan teaches, light emitting device (LED) power supply and control circuit and identifiable LED, wherein the sensor comprises the sensor module coil and a matching network (Fig 3 item 112 EMI filter for tuning the frequencies for noise reduction paragraph [0036] [0037] and also Fig 4 item 208 EMI Pi filter) which are tunable for finding one or more resonant frequencies of the switching noise (see paragraph [0037]).
Hence, it would have been obvious to an ordinary skill in the art before the effective filing date of the instant application, to incorporate the tuning concepts of noise filters of pi filter/matching circuit in to the Bruwer’s system in order to reduce the frequency noises for effective communications (See paragraph Hariharan paragraph [0037]).

Conclusion

Claims 1, 3-7, 9-14 are rejected.
Claims 2, 8 are cancelled by applicant.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        

/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        12/04/2020